OPINION
McDONALD, Chief Justice.
This is an appeal by David Strickland from a divorce decree rendered July 1, *711982. No statement of facts was timely filed and Appellant filed his motion for an extension of time under Rule 21c TRCP, 16 days late. This Court has no authority to consider a late motion for extension of time to file a statement of facts. B.D. Click Co., Inc. v. Safari Drilling Corp., Tex., 638 S.W.2d 860.
Appellant appeals asserting the trial court abused its discretion in 4 particulars.
In the absence of a statement of facts it must be presumed on appeal that the evidence supports the verdict and the judgment of the trial court. Levitz Furniture Co. v. State, (Waco, Tex.Civ.App.) NRE, 471 S.W.2d 452; Englander v. Kennedy, Tex., 428 S.W.2d 806; Giddings v. Simpson, (Waco, Tex.Civ.App.) NWH, 532 S.W.2d 719.
AFFIRMED.